 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF CALIFORNIA
 8                                   ----oo0oo----
 9

10   UNITED STATES OF AMERICA,             NO. 2:93-CR-155 WBS
11                    Plaintiff,
                                           ORDER
12           v.
13   INDALECIO NANEZ, JR.
14                    Defendant.
15

16
                                     ----oo0oo----
17

18                  Defendant Indalecio Nanez, Jr. previously posted a bond

19   secured by real property located at 751 Township Road, Gridley,

20   CA 95948.       (Docket No. 11.)   IT IS HEREBY ORDERED that this bond

21   is EXONERATED.       The Clerk of the Court is directed to reconvey

22   all right, title, and interest in the property located at 751

23   Township Road, Gridley, CA 95948, posted as security in this

24   case.

25                  IT IS SO ORDERED.

26   Dated:       November 7, 2018

27

28
                                           1
